DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species. Applicant is required to elect a single disclosed species from each of the species election requirements detailed below:

Species Election 1: Applicant is required to elect a single structure for the CAR cells of the invention (including the type of receptors/targets) from those described in claims 7, 8, 11, 15, 17, 20, and 22. For example, a cell comprising a CAR having affinity for prostate-specific membrane antigen (PSMA-CAR) and a truncated variant of TGFβ receptor type II (dnTGFβR2), as disclosed in claims 11 and 20.

Species Election 2: Applicant is required to elect a single dosing regimen for the first and second doses of the CAR cells from those disclosed in claims 1, 2, 11, 14, 20, and 22. For example, the first dose comprises about 30% of a total dose of cells and the second dose comprises about 70% of the total dose of cells, as disclosed in claims 1(a and b), 11(a), 14(a and c), 20(a), and 22(a and c).

Species Election 3: Applicant is required to elect a single chemotherapeutic regimen and dosage for the lymphodepletion chemotherapy from those described in claims 4, 5, and 25. For example, the lymphodepletion chemotherapy comprises a 300 mg/m2/day of cyclophosphamide and 30 mg/m2/day of fludarabine, as disclosed in claim 4(c and d) and claim 25(c and d) which is administered to the subject consecutively for three days, as disclosed in claim 5(c) and claim 25(g).

Species Election 4: Applicant is required to elect a single type of cancer to be treated from claims 6, 11, 15, 16, and 20. For example, the cancer is pancreatic cancer and is metastatic castrate resistant prostate cancer, as disclosed in claims 6(a-b), 11, 15(a-c), and 20.

Species Election 5: Applicant is required to elect a single on-target off-tumor toxicity for monitoring from “parotiditis and/or a neurologic toxicity” or “pancreatitis, renal insufficiency and/or gastrointestinal inflammation” as recited in claims 10, 13, 16, 18, 21, and 23. For example, the on-target off-tumor toxicity is parotiditis and/or a neurologic toxicity as disclosed in claims 10(a-e), 13, and 18.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 3, 9, 12, 19, and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. A telephone call was not made regarding this restriction due to the complexity of the species requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647